Citation Nr: 1827124	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claims for entitlement to service connection ischemic heart disease (CAD), diabetes mellitus, type 2 (DM II)

2.  Entitlement to service connection for CAD as due to herbicide exposure.

3.  Entitlement to service connection for DM II as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Brenden B. Garcia, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to May 1968.  He had a period of foreign service in Thailand at the Takhli Royal Thai Air Force Base (RTAFB), from May 8, 1967, to May 8, 1968, with a military occupational specialty of Jet Aircraft Mechanic.  He was with the 357 TFSq and the 355 TFW.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has subsequently transferred to the RO in Winston-Salem, North Carolina.  

In March 2018, the Veteran testified at a video conference hearing (hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

The issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised by the record in a July 2017 VA Form 21-8940, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue(s) of entitlement to service connection for CAD and DM II are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for CAD and DM II were last denied in a May 2009 rating decision which were not appealed.  

2.  Evidence received since the May 2009 rating decision relates to a previously unestablished fact necessary to substantiate the claims for entitlement to service connection for CAD and DM II.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the claim for entitlement to service connection for CAD and DM II is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156(b) (2017).  

2.  Evidence received since the May 2009 rating decision is new and material and the claims for entitlement to service connection for CAD and DM II are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An application to reopen a claim of entitlement to service connection for CAD and DM II is granted.  

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can neither be cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156 (a); Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).  

The Board will generally presume the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been presented.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In deciding whether new and material evidence has been submitted, the Board looks at the evidence submitted since the last final denial of the claim on any basis.  Hickson v. West, 12 Vet. App. 247, 251 (1999) 

The Board notes that the Veteran's original claim for service connection for CAD and DM II was denied in a June 2002 rating decision and subsequently in a May 2009 rating decision.  The Veteran's claims were denied due to lack of evidence of service in Vietnam.  In May 2014, the Veteran filed a claim to reopen his claims for entitlement to service connection for CAD and DM II; the RO denied the claim based on lack of new and material evidence to reopen the claims in an April 2015 rating decision.  

The evidence received since the May 2009 rating decision includes the Veteran's lay statement stating that he was exposed to herbicides as a result of working as an aircraft crew chief and was near the perimeter at Takhli RTAFB in Thailand received on June 2014.  See VA Form 21-4138, Statement in Support of Claim.  In September 2016, the Veteran also submitted maps of the Takhli RTAFB depicting the runway and base perimeter.  See Photographs.  The Board finds this evidence new as it was not previously submitted to agency decision makers.  The evidence is material as it addresses the previously unestablished fact of exposure to herbicides.  It is not redundant, and at the very least when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade v. Shinseki, 24 Vet. App. 110, 114 (2010).  Accordingly, the claims for entitlement to service connection for CAD and DM II are reopened.  


ORDER

The application to reopen the claims for entitlement to service connection for CAD and DM II are reopened.  


REMAND

Although further delay is regrettable, the Board finds that additional development in necessary before the claim can be adjudicated on the merits.  

The Board acknowledges that the RO attempted to confirm the Veteran's in service exposure to herbicides.  See January 2015 VA Form 21-301, Request for Information.  In the request the RO stated that the Veteran served at the Takhli RTAFB from May 8, 1967, to May 8, 1968.  However, the U.S. Army and Joint Records Research Center (JSRRC) conducted a search and review of the Veteran's unit history from May 1967 to September 1967 in order to verify the Veteran's exposure to herbicide agents during active service.  See April 2015 VA Form 21-301, Request for Information.  A remand is necessary to conduct a search for records or information for the entire period of the Veteran's service in Takhli RTAFB to include May 1967 to May 1968, or an explanation of why such a search could not be completed.  

On remand, the AOJ should also obtain a map of the runway at Takhli RTAFB and associate it with the claims file.  

A remand is also necessary for the JSRRC to determine the vicinity of the perimeter to the runway.  The Veteran testified at the hearing that he was responsible for performing all ground maintenance on aircrafts and regularly would go to the end of the runway to the trim pack to check aircraft systems.  See Hearing transcript.  The Veteran's attorney also submitted maps of Takhli RTAFB.  See Photographs submitted in September 2016.  These maps show the airfield in relation to the base perimeter, and suggest that the end of the runway was located at the base perimeter.  On remand, the RO should request from the JRSSC to provide an assessment of the proximity of the runway and base perimeter.  

The photos submitted by the Veteran's attorney in September 2016 appear unclear and have not been authenticated.  On remand, the RO should attempt to obtain these pictures and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and his representative and request that he resubmit copies of the photographs submitted in September 2016 as well as information about their authenticity.  All efforts to contact the Veteran and obtain these photographs and information about their authenticity should be clearly documented in the claim file.  If submitted in color, please upload pictures in color.

2.  The AOJ should obtain a map of the runway at Takhli RTAFB and associate it with the claims file, if possible.  Attempts to obtain a copy of the runway map should be documented in the claims file.  If unable, please document and explain.

3.  Once the above development is complete, the AOJ should contact the JRSSC to conduct a search for records or information for the entire period of the Veteran's service in Takhli RTAFB to include May 1967 to May 1968, relating to the Veteran's claim of exposure to Agent Orange, or an explanation of why such a search could not be completed.  If separate requests are needed made in two month increments in order to stay within the two month requirement for JSRRC searches, such should be made.

The AOJ should also request the JSRRC to review the photographs and the Veteran's statements and determine whether the end of the runway was located at the base perimeter or determine the proximity of the end of the runway to the base perimeter.  

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


